Case 1:18-cv-01641-DDD-STV Document 83-6 Filed 07/17/19 USDC Colorado Page 1 of 2




                            Exhibit E
    Case 1:18-cv-01641-DDD-STV Document 83-6 Filed 07/17/19 USDC Colorado Page 2 of 2




From:                        Sutton, Christopher (DEN)
Sent:                        Monday, July 8, 2019 1:50 PM
To:                          'Ryan R. Hicks'
Cc:                          Allely, Craig M.J. (DEN)
Subject:                     Protective Orders in Gilchrist, Chi, and Dream Finders Cases
Attachments:                 2018 0314 CHI Stipulated Protective Order.pdf; 2018 1030 Final DF Stipulated Protective Order.PDF;
                             DF Protective order Exhibit A.pdf; Exhibit A to CHI Stipulated Protective Order.pdf; 2018 0122
                             Gilchrist Protective Order.pdf; Exhibit A to Gilchrist Protective Order.pdf



Hi Ryan -

In preparation of our production of deposition transcripts that were taken in the above-referenced cases, attached are
copies of the protective orders for each of those matters together with their respective confidentiality agreements
(identified as “Exhibit A” of each Protective Order).

As you recall, at the hearing Judge Varholak acknowledged that he had no authority to require modification of the terms of
the protective orders in the other cases and that Weyerhaeuser could not unilaterally violate the terms of the protective
orders by releasing materials that are subject to them (e.g., the deposition transcripts).

Please arrange for execution and return of the each of attached Exhibit A agreements at your earliest convenience in
order to facilitate our production of deposition transcripts from those matters.

Please call with any questions.

Chris Sutton | Perkins Coie LLP
D. +1.303.291.2312
M. +1.303.885.7234
E. CSutton@perkinscoie.com




                                                                   1
